Exhibit 10.2

EXECUTION VERSION

EIGHTH AMENDMENT TO THE

RECEIVABLES FINANCING AGREEMENT

This EIGHTH AMENDMENT TO THE RECEIVABLES FINANCING AGREEMENT (this “Amendment”),
dated as of October 22, 2019, is entered into by and among the following
parties:

(a)        AROP FUNDING, LLC, as Borrower;

(b)        ALLIANCE COAL, LLC, as initial Servicer; and

(c)        PNC BANK, NATIONAL ASSOCIATION (“PNC”), as LC Bank, LC Participant,
Lender and Administrative Agent.

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Financing Agreement described below.

BACKGROUND

A.        The parties hereto have entered into a Receivables Financing
Agreement, dated as of December 5, 2014 (as amended, restated, supplemented or
otherwise modified through to the date hereof, the “Receivables Financing
Agreement”).

B.         Concurrently herewith, the parties hereto are entering into an
Amended and Restated Fee Letter (the “Fee Letter”) dated as of the date hereof.

C.         The parties hereto desire to amend the Receivables Financing
Agreement as set forth herein.

NOW, THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows:

SECTION 1.   Amendments to the Receivables Financing Agreement.  The Receivables
Financing Agreement is hereby amended as shown on the marked pages set forth on
Exhibit A attached hereto.

SECTION 2.  Representations and Warranties of the Borrower and Servicer.  The
Borrower and the Servicer hereby represent and warrant to each of the parties
hereto as of the date hereof as follows:

(a)        Representations and Warranties.  The representations and warranties
made by it in the Receivables Financing Agreement and each of the other
Transaction Documents to which it is a party are true and correct as of the date
hereof.

(b)        Enforceability.  The execution and delivery by it of this Amendment,
and the performance of its obligations under this Amendment, the Receivables
Financing










 

Agreement (as amended hereby) and the other Transaction Documents to which it is
a party are within its organizational powers and have been duly authorized by
all necessary action on its part, and this Amendment, the Receivables Financing
Agreement (as amended hereby) and the other Transaction Documents to which it is
a party are (assuming due authorization and execution by the other parties
thereto) its valid and legally binding obligations, enforceable in accordance
with its terms, except (x) the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws from
time to time in effect relating to creditors’ rights, and (y) the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.

(c)        No Event of Default.  No Event of Default or Unmatured Event of
Default has occurred and is continuing, or would occur as a result of this
Amendment or the transactions contemplated hereby.

SECTION 3.  Effect of Amendment; Ratification.  All provisions of the
Receivables Financing Agreement and the other Transaction Documents, as
expressly amended and modified by this Amendment, shall remain in full force and
effect.  After this Amendment becomes effective, all references in the
Receivables Financing Agreement (or in any other Transaction Document) to “this
Receivables Financing Agreement”, “this Agreement”, “hereof”, “herein” or words
of similar effect referring to the Receivables Financing Agreement shall be
deemed to be references to the Receivables Financing Agreement as amended by
this Amendment. This Amendment shall not be deemed, either expressly or
impliedly, to waive, amend or supplement any provision of the Receivables
Financing Agreement other than as set forth herein.  The Receivables Financing
Agreement, as amended by this Amendment, is hereby ratified and confirmed in all
respects.

SECTION 4.  Conditions to Effectiveness.  This Amendment shall become effective
as of the date hereof upon the Administrative Agent’s receipt of (a)
counterparts of this Amendment and the Fee Letter executed by each of the
parties hereto and thereto and (b) the amendment fee owing under the Fee Letter.

SECTION 5.  Severability.  Any provisions of this Amendment which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 6.   Transaction Document.  This Amendment shall be a Transaction
Document for purposes of the Receivables Financing Agreement.

SECTION 7.   Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument.  Delivery of an
executed counterpart of a signature page to this





2




 

Amendment by facsimile or e-mail transmission shall be effective as delivery of
a manually executed counterpart hereof.

SECTION 8.   GOVERNING LAW AND JURISDICTION.

THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION, THE EFFECT OF PERFECTION OR
PRIORITY OF THE INTERESTS OF ADMINISTRATIVE AGENT OR ANY LENDER IN THE
COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK).

EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO THE BORROWER
AND THE SERVICER, THE EXCLUSIVE JURISDICTION, AND (II) WITH RESPECT TO EACH OF
THE OTHER PARTIES HERETO, THE NON-EXCLUSIVE JURISDICTION, IN EACH CASE, OF ANY
NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND EACH PARTY
HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING (I) IF BROUGHT BY THE BORROWER, THE SERVICER OR ANY AFFILIATE
THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY OTHER PARTY
TO THIS AMENDMENT, MAY BE HEARD AND DETERMINED, IN EACH CASE, IN SUCH NEW YORK
STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  NOTHING
IN THIS SECTION SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER
CREDIT PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR THE
SERVICER OR ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF OTHER
JURISDICTIONS.  EACH OF THE BORROWER AND THE SERVICER HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.  THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

SECTION 9.   Section Headings.  The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Financing Agreement or any provision hereof
or thereof.

[SIGNATURE PAGES FOLLOW]

 

 



3




 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.

 

AROP FUNDING, LLC

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name: Cary P. Marshall

 

Title:  Vice President – Corporate Finance and Treasurer

 

 

 

 

 

ALLIANCE COAL, LLC,

 

as the Servicer

 

 

 

 

 

By:

/s/ CARY P. MARSHALL

 

Name: Cary P. Marshall

 

Title:  Vice President – Corporate Finance and Treasurer

 





Eighth Amendment to Receivables Financing Agreement




 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ MICHAEL BROWN

 

Name: Michael Brown

 

Title: Senior Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as LC Bank and as an LC Participant

 

 

 

 

 

By:

/s/ MICHAEL BROWN

 

Name: Michael Brown

 

Title: Senior Vice President

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ MICHAEL BROWN

 

Name: Michael Brown

 

Title:  Senior Vice President

 

 

 

 



Eighth Amendment to Receivables Financing Agreement




 

EXHIBIT A

(Attached)





 




 

EXECUTION COPY

CONFORMED through SeventhEXHIBIT A to Eighth Amendment,  dated January

16,October 22, 2019

RECEIVABLES FINANCING AGREEMENT

Dated as of December 5, 2014

by and among

AROP FUNDING, LLC,

as Borrower,

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Lenders and LC Participants,

PNC BANK, NATIONAL ASSOCIATION,

as LC Bank,

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

ALLIANCE COAL, LLC,

as initial Servicer

 

 

 



 




 

 “Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Lender, an Eligible Assignee, and the Administrative
Agent, and, if required, the Borrower, pursuant to which such Eligible Assignee
may become a party to this Agreement, in substantially the form of Exhibit B
hereto.

“Assumption Agreement” has the meaning set forth in Section 14.03(h).

“Attorney Costs” means and includes all reasonable fees, costs, expenses and
disbursements of any law firm or other external counsel and all reasonable
disbursements of internal counsel.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C.  § 101, et seq.), as amended from time to time.

“Base Rate” means, for any day and any Lender, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall be at all times
equal to the highest of:

(a)        the rate of interest in effect for such day as publicly announced
from time to time by such Lender or its Affiliate as its “reference rate” or
“prime rate”, as applicable. Such “reference rate” or “prime rate” is set by the
applicable Lender or its Affiliate based upon various factors, including such
Person’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such announced rate, and is not necessarily the lowest
rate charged to any customer;

(b)        0.50% per annum above the latest Federal FundsOvernight Bank Funding
Rate; and

(c)        0.50% per annum above the Euro-Rate applicable to the Interest Period
for which the Base Rate is then being determined.

“Beneficial Ownership Regulation” means 31 C.F.R § 1010.230. “Borrower” has the
meaning specified in the preamble to this Agreement.

“Borrower Indemnified Amounts” has the meaning set forth in Section 13.01(a).

“Borrower Indemnified Party” has the meaning set forth in Section 13.01(a).

 “Borrower Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrower to any Credit Party, Borrower Indemnified Party
and/or any Affected Person, arising under or in connection with this Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby, and shall include, without limitation, all Capital and Interest on the
Loans, reimbursement for drawings under the Letters of Credit, all Fees and all
other amounts due or to become due under the Transaction Documents (whether in
respect of fees, costs, expenses, indemnifications or otherwise), including,
without limitation, interest, fees and other





3




 

Receivables originated by the Originators during the three most recent Fiscal
Months ended on the last day of such Fiscal Month, divided by (ii) 90.

“Debt” means, as to any Person at any time of determination, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person (without duplication) for or in respect of: (i)
borrowed money, (ii) amounts raised under or liabilities in respect of any
bonds, debentures, notes, note purchase, acceptance or credit facility, or other
similar instruments or facilities, (iii) reimbursement obligations (contingent
or otherwise) under any letter of credit, (iv) any other transaction (including
production payments (excluding royalties), installment purchase agreements,
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
accounts payable incurred in the ordinary course of such Person’s business
payable on terms customary in the trade), (v) all net obligations of such Person
in respect of interest rate on currency hedges or (vi) any Guaranty of any such
Debt.

“Deemed Collections” has the meaning set forth in Section 4.01(d).

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance of
all Pool Receivables that are Defaulted Receivables at such time, by (b) the
initial Outstanding Balance of all  Pool  Receivables generated by the
Originators during the month that is three Fiscal Months before  such month. For
avoidance of doubt, the exclusion of XCoal Receivables from the definition of
Defaulted Receivable shall be retroactively applied in calculating the Default
Ratio  for  all months prior to the Xcoal Receivables Eligibility Date.

“Defaulted Receivable” means a Receivable:

(a)  as to which any payment, or part thereof, remains unpaid for more than 60
days and less than 91 days from the original due date for such payment;

(b)  as to which any payment, or part thereof, remains unpaid for less than 61
days from the original due date for such payment and consistent with the Credit
and Collection Policy, has been or should be written off the applicable
Originator’s or the Borrower’s books as uncollectible; or

(c)  as to which any payment, or part thereof, remains unpaid for less than 61
days from the original due date for such payment and an Insolvency Proceeding
shall have occurred with respect to the Obligor thereof or any other Person
obligated thereon or owning any Related Security with respect thereto;

provided, that no Xcoal Receivable shall constitute a Defaulted Receivable prior
to the Xcoal Receivables Eligibility Date.

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each





4




 

Fiscal Month by dividing: (a) the aggregate Outstanding Balance of all Pool
Receivables that were Delinquent Receivables on such day, by (b) the aggregate
Outstanding Balance of all Pool Receivables on such day. For avoidance of doubt,
the exclusion of XCoal Receivables from the definition of Delinquent Receivable
shall be retroactively applied in calculating the Delinquency Ratio for all
months prior to the Xcoal Receivables Eligibility Date.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment    .; provided, that no Xcoal Receivable shall constitute a Delinquent
Receivable prior to the Xcoal Receivables Eligibility Date.

“Dilution Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such Fiscal Month by dividing: (a) the
aggregate initial Outstanding Balance of all Pool Receivables generated by the
Originators during the most recent Fiscal Month, by (b) the Net Receivables Pool
Balance as of the last day of such Fiscal Month.

“Dilution Ratio” means, for any Fiscal Month, the greater of (i) 0.50% and (ii)
the ratio (expressed as a percentage and rounded to the nearest 1/100th of 1%,
with 5/1000th of 1% rounded upward), computed as of the last day of each Fiscal
Month by dividing: (a) the aggregate amount of Deemed Collections during such
Fiscal Month (other than any Deemed Collections with respect to any Receivables
that were both (I) generated by an Originator during such Fiscal Month and (II)
written off the applicable Originator’s or the Borrower’s books as uncollectible
during such Fiscal Month), by (b) the aggregate initial Outstanding Balance of
all Pool Receivables generated by the Originators during the Fiscal Month that
is one month prior to such Fiscal Month.

“Dilution Reserve” means, on any day, an amount equal to: (a) the Aggregate
Capital plus the LC Participation Amount on such day, multiplied by (b) (i) the
Dilution Reserve Percentage on such day, divided by (ii) 100% minus the Dilution
Reserve Percentage on such day.

“Dilution Reserve Percentage” means, on any day, the product of (a) the Dilution
Horizon Ratio, multiplied by (b) the sum of (i) 2.25 times the average of the
Dilution Ratios for the twelve most recent Fiscal Months, plus (ii) the Dilution
Volatility Component.

“Dilution Volatility Component” means, for any Fiscal Month, (a) the positive
difference, if any, between: (i) the highest Dilution Ratio for any Fiscal
Months during the twelve most recent Fiscal Month and (ii) the arithmetic
average of the Dilution Ratios for such twelve months times (b) (i) the highest
Dilution Ratio for any Fiscal Month during the twelve most recent Fiscal Months,
divided by (ii) the arithmetic average of the Dilution Ratios for such twelve
months.

“Dollars” and “$” each mean the lawful currency of the United States of America.

“Drawing Date” has the meaning set forth in Section 3.04(a).

 





5




 

or the Borrower (other than the delivery of the related goods or merchandise
with respect to In-Transit Receivables), and the related goods or merchandise
shall have been shipped and/or services performed;

(s)        that if not yet billed or invoiced, the related coal has been shipped
within the last sixty (60) days;

(t)         which (i) does not arise from a sale of accounts made as part of a
sale of a business or constitute an assignment for the purpose of collection
only, (ii) is not a transfer of a single account made in whole or partial
satisfaction of a preexisting indebtedness or an assignment of a right to
payment under a contract to an assignee that is also obligated to perform under
the contract and (iii) is not a transfer of an interest in or an assignment of a
claim under a policy of insurance;

(u)        which does not relate to the sale of any consigned goods or finished
goods which have incorporated any consigned goods into such finished goods;

(v)        if the Obligor of which is a Top Twenty-Five Obligor, in which no

Originator or the Transferor (or any Affiliate of any of the foregoing) owes any
amount to such Obligor (including as a result of such Obligor being a Supplier
to such Person); provided, that only such portion of such Receivable to the
extent subject to potential offset respecting any of the foregoing shall be
deemed to be ineligible pursuant to this clause (v);  and

(w)       that satisfies all applicable requirements of clause (j) of Section
6.1 of the Purchase and Sale Agreement; and

(x)        that is not an Xcoal Receivable, unless and until such time, if any,
that the Administrative Agent and the Borrower have agreed in writing (each in
its sole  discretion) that Xcoal Receivables will constitute (subject to the
satisfaction of each other clause of this definition of “Eligible Receivable”)
Eligible Receivables and designating  the date from which Xcoal Receivables may
constitute Eligible Receivables (such date, the “Xcoal Receivables Eligibility
Date”).

“Eligible Supporting Letter of Credit” means, with respect to any Pool
Receivables of an Obligor, an unconditional (except for any draft or
documentation required to be presented as a condition to drawings thereunder),
irrevocable standby or commercial letter of credit, at all times in form and
substance acceptable to the Administrative Agent in its sole discretion, issued
or confirmed by an Eligible Supporting Letter of Credit Provider, which letter
of credit (i) supports the payment of such Pool Receivables, (ii) names the
Originator of such Pool Receivables as the sole beneficiary thereof and (iii) is
payable in U.S. Dollars.

“Eligible Supporting Letter of Credit Provider” means a bank so designated in
writing by the Administrative Agent to the Servicer (in the sole discretion of
the Administrative Agent); provided, at any time after the long-term unsecured
senior debt obligation of such bank is withdrawn or falls below a rating of (a)
“BBB-” by S&P’s on its long-term senior unsecured and uncredit-enhanced debt
securities, or (b) “Baa3” by Moody’s on its long-term senior unsecured





6




 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrative Agent of the rates for
the last transaction in overnight Federal funds arranged before 9:00 a.m. (New
York time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letter” has the meaning specified in Section 2.03(a).

“Fees” has the meaning specified in Section 2.03(a).

“Final Maturity Date” means the date that is one hundred eighty (180) days
following the Termination Date (as such date may be extended pursuant to Section
2.02(g)), or such earlier date on which the Loans become due and payable
pursuant to Section 10.01.

“Final Payout Date” means the date on or after the Termination Date when (i) the
Aggregate Capital and Aggregate Interest have been paid in full, (ii) the
LC  Participation Amount has been reduced to zero ($0) and no Letters of Credit
issued hereunder remain outstanding and undrawn, (iii) all Borrower Obligations
shall have been paid in full, (iv) all other amounts owing to the Credit Parties
and any other Borrower Indemnified Party or Affected Person hereunder and under
the other Transaction Documents have been paid in full and (v) all accrued
Servicing Fees have been paid in full.

“Financial Officer” of any Person means, the chief executive officer, the chief
financial officer, the chief accounting officer, the principal accounting
officer, the controller, the treasurer or the assistant treasurer of such
Person.

“Fiscal Month” means each calendar month.

“Fitch” means Fitch, Inc. and any successor thereto that is a nationally
recognized statistical rating organization.





7




 

imposing such Tax (other than connections arising from such Affected Person
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Transaction
Document, or sold or assigned an interest in any Loan or Transaction Document).

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies or fees arising
from any payment made hereunder or from the execution, delivery, filing,
recording or enforcement of, or otherwise in respect of, this Agreement, the
other Transaction Documents and the other documents or agreements to be
delivered hereunder or thereunder, except any such Taxes that are Other
Connection Taxes imposed with respect to any assignment or participation.

“Outstanding Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof.

“Overnight Bank Funding Rate” means for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank  of New York (“NYFRB”), as set forth on
its public website from time to time, and as published on the next succeeding
Business Day as the overnight bank funding rate by the NYFRB (or by such other
recognized electronic source (such as Bloomberg) selected by the Administrative
Agent for the purpose of displaying such rate); provided, that if such day is
not a Business Day, the Overnight Bank Funding Rate for such day shall be such
rate on the immediately preceding Business Day; provided, further, that if such
rate shall at any time, for any reason, no longer  exist, a comparable
replacement rate determined by the Administrative Agent  at  such  time (which
determination shall be conclusive absent manifest error). If the Overnight Bank
Funding Rate determined as above would be less than zero, then such rate shall
be deemed to be zero. The rate of interest charged shall be adjusted as of each
Business Day based on changes in the Overnight Bank Funding Rate without notice
to the Borrower. “Federal Reserve Board” means the Board of Governors of the
Federal Reserve System, or any entity succeeding to any of its principal
functions.

“Parent” means Alliance Resource Operating Partners, L.P., a Delaware limited
partnership.

“Parent Revolving Facility” means the Parent’s revolving credit facility under
the Credit Agreement, as it may be extended, refinanced or refunded by some or
all of the lenders thereunder.

“Parent Group” has the meaning set forth in Section 8.03(c).

“Participant” has the meaning set forth in Section 14.03(d).

“Participant Register” has the meaning set forth in Section 14.03(e).

“Participation Advance” has the meaning set forth in Section 3.04(b).





8




 

effect that it is reasonably likely that any aspect of its operations is in
actual or probable violation of any Anti-Terrorism Law.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder with respect to a Pension Plan
(other than a Pension Plan maintained by an ERISA Affiliate which is considered
an ERISA Affiliate only pursuant to subsection (m) or (o) of Section 414 of the
Code).

“Representatives” has the meaning set forth in Section 14.06(c).

“Required Capital Amount” means $12,000,000.

“Responsible Officer” of any Person means, any Financial Officer, any vice
president, the secretary, the general counsel, or any other officer of such
Person customarily performing functions similar to those performed by any of the
above-designated officers or responsible for the administration of the
obligations of such Person under the Transaction Documents and also, with
respect to a particular matter any other officer to whom such matter is referred
because of such officer’s knowledge of and familiarity with the
particular  subject.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.

“Sale Agreements” means the Purchase and Sale Agreement and the Sale and
Contribution Agreement.

“Sale and Contribution Agreement” means the Sale and Contribution Agreement,
dated as of the Closing Date, among the Servicer, the Transferor and the
Borrower, as such agreement may be amended, amended and restated, supplemented
or otherwise modified from time to time.

“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

“Scheduled Termination Date” means January 15, 2020,2021, as such date may be
extended from time to time pursuant to Section 2.02(g).

“SEC” shall mean the U.S. Securities and Exchange Commission or any governmental
agencies substituted therefor.

“Secured Parties” means each Credit Party and each Borrower Indemnified Party.

“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.





9




 

“Unmatured Event of Default” means an event that but for notice or lapse of time
or both would constitute an Event of Default.

“Unsupported Outstanding Balance” means, for any Receivable at any time, (a) the
then Outstanding Balance of such Receivable, less (b) the Supported Outstanding
Balance for such Receivable.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
5.03(f)(ii)(B)(3).

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

“Weekly Report” means a report substantially in the form of Exhibit I-1.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Xcoal Receivable” means any Receivable the Obligor of which is Xcoal Energy &
Resources LLC or any Affiliate thereof.

“Xcoal Receivables Eligibility Date” has the meaning set forth in clause (x) of
the definition of “Eligible Receivables.”

“Yield Reserve” means, at any time of determination, an amount equal to the
product of (i) the sum of the Aggregate Capital plus the LC Participation Amount
on such date, multiplied by (ii)  (x) the Yield Reserve Percentage on such date,
divided by (y) 100% minus the Yield Reserve Percentage on such date.

“Yield Reserve Percentage” means, at any time of   determination:

1.50 x DSO x (BR + SFR)

360

where:

BR     =      the Base Rate at such time;

DSO  =      Days’ Sales Outstanding for the month most recently ended; and

SFR   =      the Servicing Fee Rate.

SECTION 1.02.  Other Interpretative Matters. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York and not specifically
defined herein, are used herein as defined in such Article 9. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”,
“Exhibit” or “Annex” shall mean articles and sections of, and schedules,
exhibits and annexes to, this Agreement.  For purposes of this Agreement, the
other Transaction





10




 

b)   Each LC Participant shall upon any notice pursuant to clause (a) above
make available to the LC Bank an amount in immediately available funds equal to
its Pro Rata Share of the amount of the drawing (a “Participation Advance”),
whereupon the LC Participants shall each be deemed to have made a Loan to the
Borrower in that amount. If any LC Participant so notified fails to make
available to the LC Bank the amount of such LC Participant’s Pro Rata Share of
such amount by 2:00 p.m. (New York City time) on the Drawing Date, then interest
shall accrue on such LC Participant’s obligation to make such payment, from the
Drawing Date to the date on which such LC Participant makes such payment (i) at
a rate per annum equal to the Federal FundsOvernight Bank Funding Rate during
the first three days following the Drawing Date and (ii) at a rate per annum
equal to the Base Rate on and after the fourth day following the Drawing Date.
The LC Bank will promptly give notice to each LC Participant of the occurrence
of the Drawing Date, but failure of the LC Bank to give any such notice on the
Drawing Date or in sufficient time to enable any LC Participant to effect such
payment on such date shall not relieve such LC Participant from its obligation
under this clause (b). Each LC Participant’s Commitment shall continue until the
last to occur of any of the following events: (A) the LC Bank ceases to be
obligated to issue or cause to be issued Letters of Credit hereunder, (B) no
Letter of Credit issued hereunder remains outstanding and uncancelled or (C) all
Credit Parties have been fully reimbursed for all payments made under or
relating to Letters of Credit.

SECTION 3.05.  Repayment of Participation Advances.

(a)        Upon (and  only upon) receipt   by the   LC   Bank for its account of
immediately available funds from or for the account of the Borrower (i) in
reimbursement of any payment made by the LC Bank under a Letter of Credit with
respect to which any LC Participant has made a Participation Advance to the LC
Bank or (ii) in payment of Interest on the Loans made or deemed to have been
made in connection with any such draw, the LC Bank will pay to each LC
Participant, ratably (based on the outstanding drawn amounts funded by each such
LC Participant in respect of such Letter of Credit), in the same funds as those
received by the LC Bank; it being understood, that the LC Bank shall retain a
ratable amount of such funds that were not the subject of any payment in respect
of such Letter of Credit by any LC Participant.

(b)        If the LC Bank is required at any time to return to the Borrower, or
to a trustee, receiver, liquidator, custodian, or any official in any Insolvency
Proceeding, any portion of the payments made by the Borrower to the LC Bank
pursuant to this Agreement in reimbursement of a payment made under a Letter of
Credit or interest or fee thereon, each LC Participant shall, on demand of the
LC Bank, forthwith return to the LC Bank the amount of its Pro Rata Share of any
amounts so returned by the LC Bank plus interest at the Federal FundsOvernight
Bank Funding Rate, from the date the payment was first made to such LC
Participant through, but not including, the date the payment is returned by such
LC Participant.

(c)        If any Letters of Credit are outstanding and undrawn on the
Termination Date, the LC Collateral Account shall be funded from Collections
(or, in the Borrower’s sole discretion, by other funds available to the
Borrower) in an amount equal to  the  aggregate undrawn face amount of such
Letters of Credit plus all related fees to accrue through the stated expiration
dates thereof (such fees to accrue, as reasonably estimated by the LC Bank, the
“LC Fee Expectation”).





11




 

) Business Day, a written notice from the Majority Lenders stating that such
Majority Lenders object to such amendment.

(c)        Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a rate based on the Euro-Rate to a replacement
index-based rate, and (ii) may also reflect adjustments to account for (A) the
effects of the transition from the Euro-Rate to the replacement index and (B)
yield- or risk-based differences between the Euro-Rate and the replacement
index.

(d)        Until an amendment reflecting a new replacement index in accordance
with this Section 5.06 is effective, any Portion of Capital for which Interest
is determined by reference to the Euro-Rate will continue to accrue Interest
with reference to the Euro-Rate; provided however, that if the Administrative
Agent determines in its commercially reasonable discretion that a LIBOR
Termination Date has occurred, then following the LIBOR Termination Date, all
Portions of Capital for which Interest would otherwise be determined with
reference to the Euro-Rate shall automatically begin accruing Interest with
reference to the Base Rate until such time as an amendment reflecting a
replacement index and related matters as described above is implemented.

(e)        Notwithstanding anything to the contrary contained herein, if at any
time the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.

(f)        This Section 5.06 of the Agreement provides a mechanism for
determining an alternative rate of interest in the event that the London
interbank offered rate is no longer available or in certain other circumstances.
The Administrative Agent does not warrant or accept any responsibility for and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of the Euro-Rate or with respect to any alternative or successor
rate thereto, or replacement rate therefor.

ARTICLE VI

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

SECTION 6.01.   Conditions Precedent to Effectiveness and the Initial Credit
Extension.  This Agreement shall become effective as of the Closing Date when
(a) the Administrative Agent shall have received each of the documents,
agreements (in fully executed form), opinions of counsel, lien search results,
UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Exhibit H hereto, in each case, in form and substance
acceptable to the Administrative Agent and (b) all fees and expenses payable by
the Borrower on the Closing Date to the Credit Parties have been paid in full in
accordance with the terms of the Transaction Documents.

12

